Case 2:18-cv-00412-RWS-RSP Document 75 Filed 11/05/19 Page 1 of 2 PageID #: 1963



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    MARSHALL DIVISION

    TRAXCELL TECHNOLOGIES, LLC,

                         Plaintiff,

    v.
                                                          CASE NO. 2:18-CV-00412-RWS-RSP
    NOKIA SOLUTIONS AND NETWORKS US
    LLC; NOKIA SOLUTIONS AND
    NETWORKS OY; NOKIA CORPORATION;
    NOKIA TECHNOLOGIES OY; ALCATEL-
    LUCENT USA, INC.; HMD GLOBAL OY;
    AND T-MOBILE, USA, INC.,

                         Defendants.


                                      STIPULATION OF DISMISSAL

          WHEREAS Plaintiff Traxcell Technologies LLC (“Traxcell”) and Defendant HMD

   Global Oy (“HMD,” and collectively, the “Parties”) seek to avoid incurring further expenses

   in this matter, and

          WHEREAS HMD has therefore agreed to forgo filing a motion to recover the attorneys’

   fees and costs it has incurred addressing Traxcell’s attempts to effect service, and Traxcell has

   agreed to dismissal of all claims against HMD with prejudice,

          THEREFORE, the Parties jointly move the Court to enter the enclosed stipulated Order

   of Dismissal.
Case 2:18-cv-00412-RWS-RSP Document 75 Filed 11/05/19 Page 2 of 2 PageID #: 1964



    Dated: November 5, 2019                Respectfully submitted,

                                           /s/ William J. McCabe
                                           JOHN D. PENN, Bar No. 15752300
                                           JPenn@perkinscoie.com
                                           PERKINS COIE LLP
                                           500 N. Akard Street, Suite 3300
                                           Dallas, Texas 75201
                                           Phone: (214) 965-7700
                                           Fax: (214) 965-7799

                                           WILLIAM J. MCCABE
                                           WMcCabe@PerkinsCoie.com
                                           MATTHEW J. MOFFA
                                           MMoffa@PerkinsCoie.com
                                           THOMAS V. MATTHEW
                                           TMatthew@PerkinsCoie.com
                                           PERKINS COIE LLP
                                           1155 Avenue of the Americas, 22nd Floor
                                           New York, New York 10036-2711
                                           Phone: (212) 262-6900
                                           Fax: (212) 977-1649

                                           Attorneys for Defendant HMD Global Oy


                                           Ramey & Schwaller, LLP

                                           /s/ William P. Ramey, III, with permission, by
                                           William J. McCabe
                                           William P. Ramey, III
                                           Texas Bar No. 24027643
                                           5020 Montrose Blvd., Suite 750
                                           Houston, Texas 77006
                                           (713) 426-3923 (telephone)
                                           (832) 900-4941 (fax)
                                           wramey@rameyfirm.com

                                           Hicks Thomas LLP
                                           John B. Thomas
                                           jthomas@hicks-thomas.com
                                           Texas Bar No. 19856150
                                           700 Louisiana Street, Suite 2000
                                           Houston, Texas 77002
                                           Telephone: (713) 547-9100
                                           Facsimile: (713) 547-9150

                                           Attorneys for Traxcell Technologies, LLC
